Name: Commission Regulation (EEC) No 1777/89 of 21 June 1989 on the issue of import licences for frozen thin skirt of bovine animals
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 174/26 Official Journal of the European Communities 22. 6. 89 COMMISSION REGULATION (EEC) No 1777/89 of 21 June 1989 on the issue of import licences for frozen thin skirt of bovine animals these circumstances and taking care to ensure an equitable distribution of the available quantities, it is appropriate to reduce proportionally the quantities applied for, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1009/89 of 17 April 1989 opening a Community tariff quota for frozen thin skirt of bovine animals falling within CN code 0206 29 91 (1989) ('), and in particular Article 2 thereof, Whereas Commission Regulation (EEC) No 1368/89 (2) lays down detailed rules for the application of import arrangements provided for by Regulation (EEC) No 1009/89 for frozen thin skirt of bovine animals ; Whereas Article 1 ( 1 ) -(b) of Regulation (EEC) No 1368/89 fixes the amount of frozen thin skirt which may be imported on special terms in 1989 at 800 tonnes ; Whereas Article 8 (5) of Regulation (EEC) No 1368/89 lays down that the quantities applied for may be reduced ; whereas the applications lodged relate to total quantities which exceed the quantities available ; whereas, under HAS ADOPTED THIS REGULATION : Article 1 All applications for import licences made pursuant to Article 7 of Regulation (EEC) No 1368/89 are hereby met to the extent of 0,1655 % of the quantity requested . Article 2 This Regulation shall enter into force on the day of its publication in the Official journal of the European Communities. It shall apply with effect from 23 June 1989. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 21 June 1989 ; For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 109 , 20 . 4. 1989, p. 2. P) OJ No L 137, 20. 5 . 1989, p . 12.